     Case 2:20-cv-09614-VAP-JPR Document 1 Filed 10/20/20 Page 1 of 8 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 3   21550 Oxnard St., Suite 780
     Woodland Hills, CA 91367
 4
     Phone: 877-206-4741
 5   Fax: 866-633-0228
 6
     tfriedman@toddflaw.com
     abacon@toddflaw.com
 7   Attorneys for Plaintiff
 8
                        UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10
     CHRISTIAN MOSQUERA,                      ) Case No.
11
     individually and on behalf of all others )
12   similarly situated,                      ) CLASS ACTION
13                                            )
     Plaintiff,                               ) COMPLAINT FOR VIOLATIONS
14                                            ) OF:
15          vs.                               )
                                              ) 1. NEGLIGENT VIOLATIONS OF
16                                                 THE TELEPHONE CONSUMER
                                              )    PROTECTION ACT [47 U.S.C.
17   CAPTIVE AGENT PROFITS, L.L.C., )              §227 ET SEQ.]
     and DOES 1 – 10, inclusive,              ) 2. WILLFUL VIOLATIONS OF THE
18                                                 TELEPHONE CONSUMER
                                              )    PROTECTION ACT [47 U.S.C.
19   Defendant(s).                            )    §227 ET SEQ.]
20                                            )
                                              ) DEMAND FOR JURY TRIAL
21
22
           Plaintiff, CHRISTIAN MOSQUERA (“Plaintiff”), on behalf of himself and
23
     all others similarly situated, alleges the following upon information and belief
24
     based upon personal knowledge:
25
                                NATURE OF THE CASE
26
           1.    Plaintiff brings this action for himself and others similarly situated
27
     seeking damages and any other available legal or equitable remedies resulting from
28
     the illegal actions of CAPTIVE AGENT PROFITS, L.L.C. (“Defendant”), in

                                 CLASS ACTION COMPLAINT
                                            -1-
     Case 2:20-cv-09614-VAP-JPR Document 1 Filed 10/20/20 Page 2 of 8 Page ID #:2




 1   negligently, knowingly, and/or willfully contacting Plaintiff via “telephone
 2   facsimile machine” in violation of the Telephone Consumer Protection Act, 47
 3   U.S.C. § 227 et seq. (“TCPA”), thereby causing Plaintiff and all others similarly
 4   situated to incur the costs of receiving unsolicited advertisement messages via
 5   “telephone facsimile machines” and invading their privacy.
 6                              JURISDICTION & VENUE
 7         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 8   a resident of California, seeks relief on behalf of a Class, which will result in at
 9   least one class member belonging to a different state than that of Defendants, a
10   company based and incorporated in the State of Texas. Plaintiff also seeks up to
11   $1,500.00 in damages for each call in violation of the TCPA, which, when
12   aggregated among a proposed class in the thousands, exceeds the $5,000,000.00
13   threshold for federal court jurisdiction. Therefore, both diversity jurisdiction and
14   the damages threshold under the Class Action Fairness Act of 2005 (“CAFA”) are
15   present, and this Court has jurisdiction.
16         3.     Venue is proper in the United States District Court for the Central
17   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
18   business within the state of California and Plaintiff resides within this District.
19                                        PARTIES
20         4.     Plaintiff, CHRISTIAN MOSQUERA (“Plaintiff”), is a natural person
21   residing in Los Angeles County, California and is a “person” as defined by 47
22   U.S.C. § 153 (39).

23         5.     Defendant CAPTIVE AGENT PROFITS, L.L.C. is a corporate

24
     business offering full-service marketing, design & support for insurance agents,

25
     and a “person” as defined by 47 U.S.C. § 153(39).

26
           6.     The above named Defendant, and its subsidiaries and agents, are

27
     collectively referred to as “Defendants.” The true names and capacities of the

28
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are



                                   CLASS ACTION COMPLAINT
                                              -2-
     Case 2:20-cv-09614-VAP-JPR Document 1 Filed 10/20/20 Page 3 of 8 Page ID #:3




 1   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 2   names. Each of the Defendants designated herein as a DOE is legally responsible
 3   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 4   Complaint to reflect the true names and capacities of the DOE Defendants when
 5   such identities become known.
 6         7.     Plaintiff is informed and believes that at all relevant times, each and
 7   every Defendant was acting as an agent and/or employee of each of the other
 8   Defendants and was acting within the course and scope of said agency and/or
 9   employment with the full knowledge and consent of each of the other Defendants.
10   Plaintiff is informed and believes that each of the acts and/or omissions complained
11   of herein was made known to, and ratified by, each of the other Defendants.
12                             FACTUAL ALLEGATIONS
13         8.     Beginning January 18, 2017, and continuing up to and including
14   January 27, 2020, Defendants contacted Plaintiff on his telephone facsimile
15   number ending in -4024 in an effort to sell or solicit their services.
16         9.     Defendants contacted Plaintiff via facsimile from telephone numbers
17   confirmed to belong to Defendants.
18         10.    Defendants’ messages constituted “telephone solicitation” as defined
19   by the TCPA, 47 U.S.C. § 227(a)(4) and “unsolicited advertisement” as defined by
20   the TCPA, 47 U.S.C. § 227(a)(5).
21         11.    Defendants used an “telephone facsimile machine” as defined by 47
22   U.S.C. § 227(a)(3) to place its calls to Plaintiff seeking to sell or solicit their

23   business services.

24
           12.    Defendants’ calls constituted calls that were not for emergency

25
     purposes as defined by 47 U.S.C. § 227(b)(1)(A).

26
           13.    Defendants’ calls were placed to telephone facsimile numbers

27
     assigned to a telephone service for which Plaintiff incurs a charge for incoming

28
     messages.



                                   CLASS ACTION COMPLAINT
                                              -3-
     Case 2:20-cv-09614-VAP-JPR Document 1 Filed 10/20/20 Page 4 of 8 Page ID #:4




 1         14.    Plaintiff is not a customer of Defendants’ services and has never
 2   provided any personal information, including his telephone facsimile number, to
 3   Defendants for any purpose whatsoever. Accordingly, Defendants never received
 4   Plaintiff’s “prior express consent” to receive calls using a telephone facsimile
 5   machine pursuant to 47 U.S.C. § 227(b)(1)C).
 6                                CLASS ALLEGATIONS
 7         15.    Plaintiff brings this action on behalf of himself and all others similarly
 8   situated, as a member of the proposed class (hereafter “The Class”) defined as
 9   follows:
10
                  All persons within the United States who received any
11
                  telephone facsimile messages from Defendants to said
12                person’s telephone facsimile number made through the
13                use of any telephone facsimile machine and such person
                  had not previously consented to receiving such messages
14                and such messages did not contain any opt-out notice
15                within the four years prior to the filing of this Complaint
16
17         16.    Plaintiff represents, and is a member of, The Class, consisting of All
18   persons within the United States who received any telephone facsimile messages
19   from Defendants to said person’s telephone facsimile number made through the use
20   of any telephone facsimile machine and such person had not previously not
21   provided their telephone facsimile number to Defendants within the four years prior
22   to the filing of this Complaint, nor did the telephone facsimile message contain an
23   opt-out notice.

24         17.    Defendants, their employees, and their agents are excluded from The

25
     Class. Plaintiff does not know the number of members in The Class, but believes

26
     the Class members number in the thousands, if not more. Thus, this matter should

27
     be certified as a Class Action to assist in the expeditious litigation of the matter.

28
           18.    The Class is so numerous that the individual joinder of all of its



                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 2:20-cv-09614-VAP-JPR Document 1 Filed 10/20/20 Page 5 of 8 Page ID #:5




 1   members is impractical. While the exact number and identities of The Class
 2   members are unknown to Plaintiff at this time and can only be ascertained through
 3   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
 4   The Class includes thousands of members. Plaintiff alleges that The Class members
 5   may be ascertained by the records maintained by Defendants.
 6         19.   Plaintiff and members of The Class were harmed by the acts of
 7   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
 8   and Class members via their telephone facsimile numbers thereby causing Plaintiff
 9   and Class members to incur certain charges or reduced telephone facsimile time for
10   which Plaintiff and Class members had previously paid by having to retrieve or
11   administer messages left by Defendants during those illegal calls, and invading the
12   privacy of said Plaintiff and Class members.
13         20.   Common questions of fact and law exist as to all members of The
14   Class which predominate over any questions affecting only individual members of
15   The Class. These common legal and factual questions, which do not vary between
16   Class members, and which may be determined without reference to the individual
17   circumstances of any Class members, include, but are not limited to, the following:
18
           a.    Whether, within the four years prior to the filing of this Complaint,
19
                 Defendants sent telephone facsimile messages (other than for
20               emergency purposes or made with the prior express consent of the
21
                 called party and with an opt-out notice contained in the messages) to
                 a Class member using any telephone facsimile machine to any
22               telephone number assigned to a telephone facsimile service;
23         b.    Whether Plaintiff and the Class members were damaged thereby, and
                 the extent of damages for such violation; and
24         c.    Whether Defendants should be enjoined from engaging in such
25               conduct in the future.
26
           21.   As a person who received numerous messages from Defendant using
27
     a telephone facsimile machine, without Plaintiff’s prior express consent, Plaintiff
28



                                 CLASS ACTION COMPLAINT
                                            -5-
     Case 2:20-cv-09614-VAP-JPR Document 1 Filed 10/20/20 Page 6 of 8 Page ID #:6




 1   is asserting claims that are typical of The Class.
 2         22.    Plaintiff will fairly and adequately protect the interests of the members
 3   of The Class. Plaintiff has retained attorneys experienced in the prosecution of class
 4   actions.
 5         23.    A class action is superior to other available methods of fair and
 6   efficient adjudication of this controversy, since individual litigation of the claims
 7   of all Class members is impracticable. Even if every Class member could afford
 8   individual litigation, the court system could not. It would be unduly burdensome to
 9   the courts in which individual litigation of numerous issues would proceed.
10   Individualized litigation would also present the potential for varying, inconsistent,
11   or contradictory judgments and would magnify the delay and expense to all parties
12   and to the court system resulting from multiple trials of the same complex factual
13   issues. By contrast, the conduct of this action as a class action presents fewer
14   management difficulties, conserves the resources of the parties and of the court
15   system, and protects the rights of each Class member.
16         24.    The prosecution of separate actions by individual Class members
17   would create a risk of adjudications with respect to them that would, as a practical
18   matter, be dispositive of the interests of the other Class members not parties to such
19   adjudications or that would substantially impair or impede the ability of such non-
20   party Class members to protect their interests.
21         25.    Defendants have acted or refused to act in respects generally
22   applicable to The Class, thereby making appropriate final and injunctive relief with

23   regard to the members of the California Class as a whole.

24                             FIRST CAUSE OF ACTION

25
            Negligent Violations of the Telephone Consumer Protection Act

26
                                   47 U.S.C. §227 et seq.

27
           26.    Plaintiff repeats and incorporates by reference into this cause of

28
     action the allegations set forth above.



                                   CLASS ACTION COMPLAINT
                                              -6-
     Case 2:20-cv-09614-VAP-JPR Document 1 Filed 10/20/20 Page 7 of 8 Page ID #:7




 1          27.   The foregoing acts and omissions of Defendants constitute numerous
 2   and multiple negligent violations of the TCPA, including but not limited to each
 3   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 4          28.   As a result of Defendants’ negligent violations of 47 U.S.C. § 227 et
 5   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 6   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 7          29.   Plaintiff and the Class members are also entitled to and seek
 8   injunctive relief prohibiting such conduct in the future.
 9                           SECOND CAUSE OF ACTION
10   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
11                                 47 U.S.C. §227 et seq.
12          30.   Plaintiff repeats and incorporates by reference into this cause of
13   action the allegations set forth above.
14          31.   The foregoing acts and omissions of Defendants constitute numerous
15   and multiple knowing and/or willful violations of the TCPA, including but not
16   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
17   seq.
18          32.   As a result of Defendants’ knowing and/or willful violations of 47
19   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
20   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
21   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
22          33.   Plaintiff and the Class members are also entitled to and seek

23   injunctive relief prohibiting such conduct in the future.

24
     ///

25
     ///

26
     ///

27
     ///

28
     ///



                                  CLASS ACTION COMPLAINT
                                             -7-
     Case 2:20-cv-09614-VAP-JPR Document 1 Filed 10/20/20 Page 8 of 8 Page ID #:8




 1                                 PRAYER FOR RELIEF
 2   WHEREFORE, Plaintiff requests judgment against Defendant for the following:
 3                              FIRST CAUSE OF ACTION
 4          Negligent Violations of the Telephone Consumer Protection Act
 5                                  47 U.S.C. §227 et seq.
 6               • As a result of Defendants’ negligent violations of 47 U.S.C.
 7                §227(b)(1), Plaintiff and the Class members are entitled to and
 8                request $500 in statutory damages, for each and every violation,
 9                pursuant to 47 U.S.C. 227(b)(3)(B); and
10               • Any and all other relief that the Court deems just and proper.
11                            SECOND CAUSE OF ACTION
12   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
13                                  47 U.S.C. §227 et seq.
14               • As a result of Defendants’ willful and/or knowing violations of 47
15                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
16                and request treble damages, as provided by statute, up to $1,500, for
17                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
18                U.S.C. §227(b)(3)(C); and
19               • Any and all other relief that the Court deems just and proper.
20                                    JURY DEMAND
21         34.    Pursuant to the Seventh Amendment to the Constitution of the United
22   States of America, Plaintiff reserves their right to a jury on all issues so triable.

23
24
           Respectfully submitted this 19th day of October 2020.

25
                                LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                     By: /s Todd M. Friedman
26                                       Todd M. Friedman
27                                       Law Offices of Todd M. Friedman
                                         Attorney for Plaintiff
28



                                   CLASS ACTION COMPLAINT
                                              -8-
